Order entered November 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00039-CV

                     TRACEY B. THOMPSON, Appellant

                                        V.

                        MARTIN F. GAINES, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09781

                                     ORDER

      After appellant questioned the accuracy of the reporter’s record, we ordered

the trial court to conduct a hearing to determine if the record accurately disclosed

what occurred in the trial court. The trial court held the hearing on September 23,

2022, and, as recited in an order signed November 14, 2022, found that no

evidence was presented regarding any inaccuracies or omissions. Accordingly, the

appeal shall proceed on the reporter’s record as filed May 6, 2022.
      With the issue regarding the reporter’s record now addressed, we ORDER

appellant to file her brief on the merits no later than December 15, 2022.

                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE